Citation Nr: 0715858	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to the service-connected disability 
of type II diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from March 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
erectile dysfunction and entitlement to SMC based on loss of 
use of a creative organ.

The veteran was scheduled to appear at a Board hearing at the 
RO in April 2005.  The veteran failed to appear for the 
scheduled hearing and his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has current erectile dysfunction 
that is the result of his service connected type II diabetes 
mellitus.  

In March 2003, the veteran underwent a VA diabetes 
examination.  The examiner concluded that the veteran had no 
erectile dysfunction.

In a statement dated and received in May 2003, a private 
urologist, Dr. Giovanni Colombo, stated that the veteran had 
experienced erectile difficulties for several years that had 
not been helped by Viagra.  Dr. Colombo did not address 
whether the veteran's erectile dysfunction was related to his 
service connected type II diabetes mellitus.

In an August 2003 records review, the person who had provided 
the March 2003 examination stated that based on the 
documentation in the claims folder, the veteran did not have 
erectile dysfunction.  There was no mention of the May 2003 
letter from Dr. Colombo, but it was noted that efforts to 
speak with the veteran by telephone had been unsuccessful.

VA is required to obtain records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Dr. Colombo's letter indicates that there are treatment 
records that are not part of the claims folder.

VA is required to provide a medical examination or obtain a 
medical opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2006).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

The Court of Appeals for Veteran's Claims (Court) has held 
that an examination is inadequate when it fails to take into 
account a veteran's report of his history.  Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007).  The veteran has 
contended that the August 2003 opinion was inadequate in that 
it did not consider the evidence of erectile dysfunction, and 
he was not afforded an opportunity to participate.

An examination is needed that is a product of a review of the 
entire record to obtain an opinion as to whether the veteran 
has erectile dysfunction related to the service connected 
diabetes mellitus.

Since the disposition of the claim for entitlement to service 
connection for erectile dysfunction as secondary to the 
service-connected disability of type II diabetes mellitus may 
affect the final determination as to the veteran's claims for 
entitlement to SMC based on loss of use of a creative organ, 
a determination on the SMC matter must await resolution of 
the claims for secondary service connection.  The matters are 
inextricably intertwined, and hence, the RO should adjudicate 
all these claims together.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  
Consideration of these matters together will ensure that the 
RO avoids piecemeal adjudication of the claims.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for erectile dysfunction by Dr. Colombo.  

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has erectile dysfunction and if so, 
the etiology of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have current erectile dysfunction?  2) If 
the veteran is found to have current 
erectile dysfunction, is it at least as 
likely as not (50 percent or greater 
probability) the result of, or aggravated 
by, his service-connected diabetes 
mellitus?

The examiner should provide a rationale 
for all opinions. 

3.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


